  Case 3:10-cr-00704-FLW Document 59 Filed 03/31/21 Page 1 of 2 PageID: 701




                      UNITED STATES DISTRICT COURT
                         DISTRICT OF NEW JERSEY

  UNITED STATES OF AMERICA                  Honorable Douglas E. Arpert

        v.                                  Crim. No. 10-00704-001 (FLW)

  DURRELL SMITH,                            DETENTION ORDER


      This matter having been opened to the Court on motion of the United

States, by Rachael A. Honig, Acting United States Attorney for the District of

New Jersey (Michelle S. Gasparian, Assistant United States Attorney,

appearing) in the presence of Kevin Carlucci, Esq., counsel for the Defendant,

for an order pursuant to Title 18, United States Code, Sections 3142(e) and

3148 to detain the Defendant without bail pending a violation of supervised

release hearing in the above-entitled matter because the Defendant poses a

danger to the community; and the Court having considered the argument of

Defendant; and for good cause shown,

      IT IS, therefore, on this VWday of March, 2021,

      ORDERED that the motion of the United States for an order detaining

the Defendant without bail pending a violation of supervised release hearing is

hereby GRANTED, and the Defendant is hereby ORDERED DETAINED without

prejudice; and the Defendant reserving his right to present further argument

in a future proceeding seeking release; and it is further

      ORDERED, pursuant to Title 18, United States Code, Section 3142, that

the Defendant be committed to the custody of the Attorney General or his


                                        1
  Case 3:10-cr-00704-FLW Document 59 Filed 03/31/21 Page 2 of 2 PageID: 702




authorized representative pending trial in the above-entitled matter; and it is

further

      ORDERED, pursuant to Title 18, United States Code, Section 3142(i),

that the Defendant be confined in a corrections facility separate, to the extent

practicable, from persons awaiting or serving sentences or being held in

custody pending appeal; and it is further

      ORDERED, pursuant to Title 18, United States Code, Section 3142(i),

that the Defendant be afforded reasonable opportunity for private consultations

with counsel; and it is further

      ORDERED, pursuant to Title 18, United States Code, Section 3142(i),

that, upon order of this or any other court of the United States of competent

jurisdiction or on request of an attorney for the United States, the Defendant

shall be delivered to a United States Marshal for the purpose of appearances in

connection with court proceedings.




                                       _______
                                            _ __
                                               _ _____________
                                                            _ ________
                                     __________________________________________
                                       ONORABLE DO
                                     HONORABLE        OUGLA
                                                     DOUGLASLAS
                                                            LA S E. AR
                                                                    ARPERT
                                       NITED STATE
                                     UNITED         T S MAGIST
                                                STATES         ST
                                                                TRATE JUDGE
                                                         MAGISTRATE




                                        2
